


Exhibit 10.64

 

 

THIRD AMENDMENT TO LEASE

 

This Third Amendment to Lease (“Third Amendment”), dated as of December 3, 2002,
is entered into by and between TBI-Madrone I LLC, a California limited liability
company (“Landlord”) and Media Arts Group, Inc., a Delaware corporation
(“Tenant”).

RECITALS

A.            Landlord and Tenant entered into a Lease dated December 20, 1999,
and amended by a First Amendment to Lease dated July 21, 2000, and a Second
Amendment to Lease dated October 18, 2000 (collectively, the “Lease”) for those
certain premises at 900 Lightpost Way, Morgan Hill, California.

B.            Landlord and Tenant now desire to amend the Lease to remove
certain rights of first offer to purchase and to payment on sale of the
Premises, and an option to expand, all of which were originally granted to
Tenant under the Lease.

AGREEMENT

In consideration of the mutual covenants set forth herein, and other valuable
consideration, receipt of which is hereby acknowledged, Landlord and Tenant
agree to amend the Lease as follows:

1.             Right of First Offer to Purchase. Paragraph 41 of the Lease is
hereby deleted in its entirety.

2.             Payment to Tenant Upon Sale of Property. Paragraph 42 of the
Lease is hereby deleted in its entirety.

3.             Option to Expand. Paragraph 43 of the Lease is hereby deleted in
its entirety.

Except as set forth in this Third Amendment, the Lease is unmodified and in full
force and effect.

LANDLORD

 

TENANT

 

 

 

TBI-Madrone I, LLC, a California

 

Media Arts Group, Inc., a Delaware

limited liability company

 

corporation

 

 

 

By

TBI-Lightpost I, a California

By

/s/ Herbert D. Montgomery

 

limited partnership, Manager

 

 

 

 

Its

CFO

 

By

Toeniskoetter & Breeding, Inc.

 

 

 

Development, a California corporation,

 

 

 

General Partner

 

 

 

 

 

 

 

By

/s/  Brad Krouskup

 

 

 

 

 

 

 

 

Its

President

 

 

-1-

--------------------------------------------------------------------------------

